Citation Nr: 1819236	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  10-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection post-traumatic stress syndrome (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1965 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a March 2016 Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the file. 

In March 2016, the Board issued a decision denying service connection for PTSD and for service connection for a psychiatric disorder, other than PTSD. The Veteran appealed that aspect of the decision that addressed PTSD to the Court of Appeals for Veterans Claims (Court). By a April 2017 Order, the Court, pursuant to a joint motion for partial remand (JMPR), vacated the Board's March 2016 decision and remanded the case for action consistent with the JMPR.  (Notably, in a footnote in the JMPR, the parties acknowledged the Board had denied service connection for an acquired psychiatric disorder other than PTSD, and expressly stated that issue was not contemplated by the motion, and that the Court should dismiss that portion of the appeal.  Accordingly, the Board is only addressing service connection for PTSD in this decision. )  

The Board remanded the appeal in June 2017, for an opinion.  A VA examination was conducted in September 2017. 


FINDING OF FACT

The greater weight of the evidence shows the Veteran does not have PTSD related to service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stress occurred. 38 C.F.R. § 3.304(f).

The Veteran's service treatment records (STRs) are silent as to any psychiatric disorders. Both his entrance and separation exams were negative for any psychiatric disorders and there are no records indicating he sought help or treatment for any psychiatric symptoms during service. 

Post-service treatment records show the Veteran experienced various symptoms including delusions, paranoia, and re-experiencing. He was admitted to the hospital following a suicide attempt and alcohol abuse in early 2000. He returned to the hospital to receive treatment in April 2000; he reported persistent depression and suicidal ideation. In a December 2010 assessment, a physician found that he did not meet the full criteria for PTSD. However, he had various diagnoses other than PTSD including psychosis, delusional general paranoia and schizophrenia. 

The Veteran was afforded a VA examination in December 2008, during which the examiner could not confirm a diagnosis of PTSD; rather, it was noted the Veteran had a mood disorder, NOS, a personality disorder, and alcohol dependence. The examiner reviewed his relevant history and noted that he did not meet the criteria for a diagnosis of PTSD. The Veteran had some extreme difficulties with maintaining work performance due to characterological and psychiatric issues, not related to post-traumatic stress disorder. Ultimately, the examiner found that his symptoms were a result of his personality issues, which had been complicated by his drug abuse and were unrelated to his military difficulties.  

During the February 2016 Board hearing, the Veteran's representative indicated that the Veteran had a combat experience, as his base in Vietnam was attacked several times while he was stationed there. The Veteran testified that he began having symptoms associated with schizophrenia and depressive disorder upon returning from Vietnam and moving to a base in Japan. He said he had flashbacks and re-experienced events from Vietnam, and that he also experienced chronic sleep impairment beginning around the same time. He testified that he spoke with medical providers about his symptoms during service following his return from Vietnam, and after service, he indicated that he was seen at a VA hospital for depressive symptoms and schizophrenia. He indicated that he was diagnosed with PTSD in December 1999, was given medication, and started counseling. He also noted that his symptoms have been continuous since service and he attempted to isolate himself from his family to avoid any further aggravation of his condition. 

The September 2017 VA examiner noted that the Veteran did not meet the criteria for PTSD. The Veteran described washing dead bodies as a stressor that caused his PTSD; the examiner agreed that his report met the criterion A (directly experiencing the traumatic event) and criterion B (recurrent, involuntary, and intrusive distressing memories of the traumatic event). However, he did not meet the other necessary criteria. Instead, the examiner provided a diagnosis of schizophrenia and noted that it was not due to service because it is generally organic in etiology. His symptoms included circumstantial, circumlocutory or stereotyped speech, speech intermittently illogical, obscure, or irrelevant, gross impairment in thought processes or communication, obsessional rituals that interfere with routine activities and persistent delusions or hallucinations. 

Relevant mental health history showed his speech was tangential, his thought process was disorganized and he was unable to respond to questions without being circumstantial. He reported hearing voices occasionally and had some symptoms of paranoia; he believed that others were watching and listening to him. He continued to have intrusive memories; he was watching a PBS special on Vietnam and his symptoms were exacerbated. He described symptoms of hypervigilance, and believed he was unsafe from others at times. He denied symptoms of depression or anxiety, stating he always tries to maintain a positive attitude.

After thorough review of the evidence, the Board finds that the Veteran does not have a current diagnosis of PTSD related to service, and therefore, there is no basis upon which to establish service connection for PTSD.  

Throughout the appeal period, the Veteran had several negative PTSD screenings and differing diagnoses, other than PTSD. Although he indicated he received a diagnosis of PTSD in December 1999, there is no record of such a finding. 

VA examiners in 2008 and 2017 indicated the Veteran did not meet the full criteria for PTSD. The 2017 examiner found that although the Veteran reported some symptoms of PTSD, such as repeated disturbing memories from the past, he failed to report any other significant symptoms. He further denied symptoms of anxiety. His thought process, delusional thinking, disorganized speech, and report of auditory hallucinations were consistent with a diagnosis of schizophrenia. The Board finds that the September 2017 exam and opinion are the most probative medical evidence of record. Importantly, there is no other available medical evidence to the contrary. 

Other mental health providers have noted he had some PTSD symptoms but did not provide a definitive diagnosis, instead offering diagnoses of unspecified psychosis or non-delusional general paranoia. Moreover, the record includes some conflicting reports from the Veteran in which he indicates to a physician that he had a prior diagnosis of PTSD and was a lifetime non-alcohol drinker in May 2006, when there is no definitive diagnosis of PTSD in his files and he was hospitalized for alcohol abuse in April 2000. 

In light of the evidence of record, the Board finds that the Veteran has not been diagnosed with PTSD due to in-service stressors pursuant to 38 C.F.R. § 4.125(a) at any point during the course of the appeal. As noted above, the Board finds the Veteran's VA treatment records to be highly probative evidence that the Veteran does not have a current diagnosis of PTSD. In any event, there is no competent medical evidence that the Veteran has PTSD related to service. Accordingly, service connection for PTSD is not warranted . As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


